Citation Nr: 1526881	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-32 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, awarded service connection for bilateral hearing loss, evaluated as noncompensable from July 27, 2012.


FINDING OF FACT

Bilateral hearing loss has not been manifested by more than Level I hearing impairment in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  Since the March 2013 rating decision on appeal granted service connection for bilateral hearing loss and assigned a noncompensable disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also complied with its duty to assist.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.  The RO arranged for a VA audiological examination in January 2013.  The examiner completed all necessary audiometric testing, examined the Veteran, reviewed his claims file, and described the functional effects of his hearing loss.  Therefore, this examination was adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Legal Criteria, Factual Background, and Analysis 

The Veteran contends that his bilateral hearing loss disability is severe enough to warrant a compensable disability rating.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz or Hz).  

In the rating action on appeal, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective July 27, 2012, the date of claim.

The record contains the report of one audiological evaluation taken during the appeal period.  On January 2013 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
45
50
LEFT
20
10
20
45
55

Average pure tone thresholds were 34 in the right ear and 33 in the left ear.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 96 percent in both ears.

The VA audiometry results from January 2013 correspond to a numeric designation of Level I hearing in both ears.  38 C.F.R. § 4.85, Table VI.  The combined numeric designations result in a noncompensable rating under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII.  

The VA audiometry result does not show an exceptional pattern of hearing impairment, so consideration of 38 C.F.R. § 4.86 is not warranted.

On January 2013 VA examination, the Veteran stated to the VA examiner that while watching TV or trying to hear high pitched noises, there was a dullness in the sounds.

In his notice of disagreement, the Veteran said he disagreed with the decision "not allowing" hearing loss.  It appears he may have misunderstood the nature of the decision on appeal.  Service connection has been granted for hearing loss, but the disability has been assigned a noncompensable rating.  The Veteran's lay assertions that his hearing impairment is greater than reflected by a noncompensable rating are insufficient to establish this is so.  He is competent to report that he has difficulty hearing because this requires only personal knowledge as it comes through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify specific levels of his service-connected hearing loss disability according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of his disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24 (1991); Lendenmann, 3 Vet. App. at 349.  

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the credible evidence demonstrates that since July 27, 2012, the Veteran's bilateral hearing loss has not warranted a compensable rating.  

Extraschedular Evaluation

The Board has also considered whether referral for an extraschedular rating for bilateral hearing loss is appropriate.  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the schedular rating inadequate.  The Veteran's bilateral hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by that disability.  Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  

A review of the January 2013 VA audiological examination reflects that the examiner provided adequate descriptions of the functional effects of the Veteran's hearing loss.  At that examination, the Veteran described the effect of hearing loss as "there's a dullness in the sounds," when trying to watch TV or when he hears high pitched noises.  Based on consideration of all of the relevant evidence of record, the Board finds that impairment caused by hearing loss is contemplated by the staged ratings assigned under Diagnostic Code 6100.  There is no indication in the record that the average industrial impairment from the Veteran's bilateral hearing loss would be in excess of that contemplated by the assigned rating; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Thun v. Peake, 22 Vet. App. 111 (2008).  

As the Veteran has not contended, nor does the evidence show that this disability renders him unemployable, the issue of entitlement to a total disability rating based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


